DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on February 15, 2021, is a continuation under 35 U.S.C. § 120 of the parent reissue application 14/617,260 filed on February 9, 2015 (ultimately patented US RE48,440 E) and for a reissue examination under 35 U.S.C. § 251 of the non-provisional application 13/323,361 (ultimately patented US 8,435,069 B2), which were both issued to Burke et al. (hereinafter “the ‘069 Patent”).  The ‘069 Patent is a continuation of the non-provisional application 12/798,320 (ultimately patented US 8,075,335 B2), which has the provisional application 61/166,248.
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Examination Procedures
Reissue applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘069 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.
Reissue applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Reissue applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Acknowledgement
Receipt is acknowledged of the request filed on February 15, 2021 for a continuation application based on parent reissue application No. 14/617,260 filed on February 9, 2015 (hereinafter “the ‘260 Application”).
The reissue applicant submitted an informal transmittal letter identifying the application as a reissue filing under 35 U.S.C. § 251; however, it does not clearly identify whether this application is a reissue continuation application of the ‘260 Application.
 In fact, there is no acceptable identification in the first sentence(s) of the specification that provide the appropriate continuity language for a continuation reissue application as opposed to a Bauman type non-reissue continuing application.  Moreover, the application disclosure sheet (ADS) does not separately identify the application as (1) a continuation of the parent reissue application (i.e., the ‘260 Application), and (2) a reissue of the original patent (i.e., the ‘069 Patent).
Nonetheless, the Examiner finds indicia that a continuing reissue application is being filed are (i) a specification and claims in proper double column reissue format per 37 CFR § 1.173; (ii) amendments in proper format per 37 CFR § 1.173; (iii) a 37 CFR § 3.73 statement of assignee ownership and consent by assignee; (iv) a transmittal letter identifying the application as a reissue filing under 37 CFR § 251 for reissuing the ‘069 Patent and claiming benefit under  35 U.S.C. § 120 as a continuation of the ‘260 Application.
Therefore, the Examiner determines this application is for a bona fide continuation reissue application1 (RIC) based on prior reissue application, i.e., the ‘260 Application, which the request is acceptable and a RIC has been established since this application does not add and/or claim any newly added disclosure not presented in the prior reissue application, and this application names an inventor or inventors named in the prior reissue application.
The reissue applicant filed a preliminary amendment in company with the instant reissue application.  Original claims 1 and 2 are not amended, and new claims 3-17 are added.  The claims are entered and will be considered.
Meanwhile, the claim amendment is not compliance with 37 CFR § 1.173(c) because it does not contain a proper explanation of supports for the new claims 3-17.  Although the reissue applicant states that a paper “Statement of status and support for changes made to the claims” was filed (See the transmittal letter at page 2), the paper was not submitted and has never been recorded in the Office.  The Examiner found this insufficiencies according to the rule cited in the above.
While such objection is held in abeyance herein for purpose of this Office action only, a proper explanation of how some portion(s) of the ‘069 Patent provides supports under 35 U.S.C. § 112 for the newly added claims is required in response to this Office action.  The Examiner notes all further communications from the reissue applicant will be held to strict compliance with 37 CFR § 1.173.
Currently, the claims 1-17 are subject to the examination of this continuation reissue application.
Oath/Declaration
The reissue declaration filed with this application is defective because it fails to contain the statement(s) required under 37 CFR § 1.175 as to reissue applicant’s belief that the original patent is wholly or partly inoperative or invalid.
The reissue applicant submits a copy of the inventor’s declaration from the earlier-filed reissue application 14/617,260 for this continuing reissue application, wherein the declarant states “[o]ne error that the applicant seeks to correct and one claim that the applicant seeks to broaden is the elimination of ‘a first braided shield surrounding the first and second data wires’ as required by claim 1”.
However, the Examiner cannot ensure that the copy of the inventor’s declaration correctly identifies an error being corrected by this continuation reissue application because the reissue applicant does not explain why the filing of the copy of the inventor’s declaration from the parent reissue application 14/617,260 is sufficient in the remarks accompanying this continuation reissue application.  See MPEP § 1414 II. (D) and § 1451 II. (B).
Therefore, a new oath/declaration is required.

Application Data Sheet
The reissue applicant submits an Application Data Sheet (ADS).  It shows that the ‘069 Patent under reissue has been assigned to: ASTRONICS CONNECTIVITY SYSTEMS & CERTIFICATION CORP. of WAUKEGAN, ILLINOIS.
The assignee submitted the form PTO/AIA /53 “Reissue Application: Consent of Assignee” with the form PTO/AIA /96 “Statement under 37 CFR § 3.73(c)” allegedly specifying in the record of the reissue application where such evidence is recorded in the Office (i.e., Reel and Frame number 027771 / 0955).  However, the form PTO/AIA /53 does not show the current assignment of the ‘069 Patent.  Although the Examiner notices that the assignee in the reissue application is the reissue applicant pursuant to 37 CFR § 1.172(a), the reissue applicant should resubmit a new form PTO/AIA /96 “Statement under 37 CFR § 3.73(c)” with a current patent assignment information.
Furthermore, the domestic benefit information does not properly identify the present application as both a continuation of U.S. Application No. 14/617,260 and a reissue of U.S. Patent No. 8,435,069 B2.  See the Reissue Application Filing Guide2 for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9.  The corrected ADS should comply with 37 CFR § 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  Reissue applicant can also use the Corrected Web-based ADS. See the Quick Start Guide for Corrected Web-based ADS3.
Therefore, the ADS and the form PTO/AIA /53 filed on May 5, 2021 are objected to. 
Reissue applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.

Specification
It is required that all multiple reissue applications resulting from a single patent contain a cross reference to each other in the specification. 37 CFR § 1.177(a) requires that they must include as the first sentence of their respective specifications a cross reference to the other reissue application(s).  Accordingly, the first sentence of each reissue specification must provide notice stating that more than one reissue application has been filed, and it must identify each of the reissue applications and their relationship within the family of reissue applications, and to the original patent.
However, the reissue applicant fails to include such a cross reference to the parent reissue application 14/617,260 in the first sentence of the specification of this reissue application; thus, the specification is objected to.
An appropriate amendment is required.

Drawings
The drawings are objected to under 37 CFR § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations “an electrical insulator cover enclosing the additional conductors and first and second data wires; and a second shield enclosing the electrical insulator cover” and “a third shield enclosing the second shield; wherein the second and third shields reduce electromagnetic interference to the first and second data wires” must be shown or the feature(s) canceled from the claim(s).
Corrected drawing sheets in compliance with 37 CFR § 1.173(b)(3) are required in reply to the Office action to avoid abandonment of this reissue application.  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with 37 CFR § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New".  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled".  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  No new matter should be entered.
If the changes are not accepted by the Examiner, the reissue applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 10, 11, 13, and 15 are objected to because of the following informalities:
In case of multiple reissue applications, all of the claims of the patent to be reissued must be presented in each reissue application in some form, i.e., as amended, as unamended or as canceled, pursuant to 37 CFR § 1.177(b).  However, the reissue applicant does not present the original claims 1 and 2 in the claim amendment.
The claims 1 and 2 respectively recite a phrase "A cable " in line 2; but, it is adequate to change the phrase by --a cable--.
The claims 3, 13, and 15 respectively recite a phrase "A cable assembly" in line 2; but, it is adequate to change the phrase by --a cable assembly--.
The claims 3, 11, 13, and 15 recite the phrase "the cable" in line 2, respectively.  However, it has not been specifically clarified in the respective claims 3, 11, 13, and 15 and their correspondingly intervening claims.  Therefore, the Examiner presumes that the phrase “the cable” could be considered as --a cable -- in light of the specification since it is not defined in the claims.
The claim 10 does not end with a period. See MPEP 608.01(m)[R-2] Form of Claims.
The claim 11 recites a phrase "A universal serial bus compliant cable assembly" in line 2; but, it is adequate to change the phrase by --a universal serial bus compliant cable assembly--.  And, the phrase “the cable assembly” recited in lines 11-12 is recommended to be substituted by --the universal serial bus compliant cable assembly-- for clarity of the claim language.
In the claim 13, substitute “the the” by --the-- in line 7.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 2146 et seq.  A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit https://www.uspto.gov/patents/apply/forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over respectively corresponding claims 1, 2, 11, and 12 of U.S. Patent No. RE48,440 E (hereinafter “the ‘440 Patent”) in view of Sims, Jr. [US 7,216,665 B1; hereinafter “Sims”].
All the limitations of the respective claims 1, 2, 11, and 12 in the ‘440 Patent anticipates all the limitations of the respectively corresponding claims 1, 2, 13, and 14 in this reissue application except the limitation “the ratchet is for selectively restraining rotation of the reel, whereby the cable may be maintained in an extended position,” respectively.
However, the reference “Sims” discloses a retractable reel (See Abstract), wherein it suggests a ratchet (i.e., ratchet member 112 of Fig. 2) that is for selectively restraining rotation of a reel (i.e., retractable reel 24 in Fig. 1), whereby a cable (i.e., tube) may be maintained in an extended position (See col. 8, line 51 through col. 9, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the ratchet, as disclosed by the ‘440 Patent, perform the function of selectively restraining rotation of the reel, as disclosed by Sims, in order to maintain the cable in an extended position, for the advantage of allowing for extraction and retraction of cable (i.e., tube) in relatively small increments to limit the amount of cable (i.e., tube) outside housing and help reduce the risk of snagging cable (i.e., tube) on objects (See Sims, col. 8, lines 54-58). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant reissue application is anticipated by the U.S. Patent (i.e., the ‘440 Patent) in view of Sims in that the ‘440 Patent in view of Sims suggests obviously all the limitations of the instant application.
Accordingly, the instant reissue application is not patentably distinct from the earlier patented claims 1, 2, 11, and 12 of the ‘440 Patent in view of Sims and as such is unpatentable for obvious-type double patenting.
The mapping of the rejected claims in the instant application to the patent is as follows.
Instant Reissue Application 17/175,854		US Patent RE48,440 E in view of Sims
1						1
2						2
13						11
14						12

Claims 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over respectively corresponding claims 3-12 of the ‘440 Patent in view of Plourde et al. [US 2009/0183897 A1; hereinafter “Plourde”].
All the limitations of the claims 3-12 in the ‘440 Patent anticipates all the limitations of the respectively corresponding claims 3-12 in this reissue application except the limitation “the electrical shield has sufficient coverage to reduce the electromagnetic interference to the first and second data wires”.
However, the reference “Plourde” discloses a coaxial cable (i.e., cable 22 in Fig. 3), wherein it suggests an electrical shield (i.e., inner conductive shield or sheath 16 and outer, braded conductive shield 18 in Fig. 3) has sufficient coverage (i.e., greater than 90%) to reduce an electromagnetic interference (i.e., external interference) to the first and second data wires (i.e., central conductor group 26 in Fig. 3; See ¶ [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the electrical shield, as disclosed by the ‘440 Patent, sufficiently cover the first and second data wires (e.g., greater than 90%), as disclosed by Plourde, for the advantage of reinforcing the electrical shield (i.e., inner shield) both mechanically and electronically (See Plourde, ¶ [0024]). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant reissue application is anticipated by the U.S. Patent (i.e., the ‘440 Patent) in view of Plourde in that the ‘440 Patent in view of Plourde suggests obviously all the limitations of the instant application.
Accordingly, the instant reissue application is not patentably distinct from the earlier patented claims 3-12 of the ‘440 Patent in view of Plourde and as such is unpatentable for obvious-type double patenting.
The mapping of the rejected claims in the instant application to the patent is as follows.
Instant Reissue Application 17/175,854		US Patent RE48,440 E in view of Plourde
3-10						3-10
11						3 and 11
12						4 and 12

Claims 15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over respectively corresponding claims 13-15 of the ‘440 Patent.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant reissue application is anticipated by the U.S. Patent (i.e., the ‘440 Patent) in that the ‘440 Patent contains all the limitations of the instant application.
Therefore, the instant reissue application is not patentably distinct from the earlier patented claims 13-15 of the ‘440 Patent and as such is unpatentable for obvious-type double patenting.
The mapping of the rejected claims in the instant application to the patent is as follows.
Instant Reissue Application 17/175,854		US Patent RE48,440 E
15-17						13-15
Claim Rejections - 35 U.S.C. § 251  
Claims 1-17 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR § 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11-14, and 17 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, new claims 7, 11-14, and 17, either directly or by their dependency, include limitations related to various “compliant” elements such as: “universal serial bus compliant connector” recited in the claims 7, 11, and 13; “universal serial bus compliant cord reel apparatus” recited in the claims 11 and 13; “universal serial bus compliant cable assembly” recited in the claim 11; and “USB compliant” recited in the claim 17, but there is no reference in the specification of the ‘069 Patent to any “compliant” element.
The claim 12 is a dependent claim of the claim 11.
The claim 14 is a dependent claim of the claim 13.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 and 17 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “two or more additional conductors adjacent to the shield surrounding the first and second data wires . . .,” in lines 4-8.  There is insufficient antecedent basis for this limitation in the claim.
The claims 3 and 11 include a limitation “the shield has sufficient coverage to reduce electromagnetic interference” in line 7, respectively, wherein the phrase “sufficient coverage to
reduce electromagnetic interference” is a relative term which renders the claim indefinite.  Thus, the actual amount of shield coverage is rendered unclear because (i) the term “sufficient” is not defined by the claim; (ii) the specification of the ‘069 Patent does not provide a standard for ascertaining the requisite degree of the term “sufficient”; and (iii) one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 4-10 and 12 are indefinite at least because of their dependency on the claim 3 or the claim 11.
The claims 7, 11, and 13 specifically require “universal serial bus compliant connector,” and the claim 17 requires “at least one connector ... is USB compliant” while other claims only recite “connector” or “universal serial bus connector”.  While a person or ordinary skill in the art might reasonably infer that “compliant” connector would necessarily have to include a number of characteristic limitations, both physical and electrical, that such a connector must meet to be compliant with one of the known USB standards such as USB 2.0, USB 3.0, or some other standard, while the other connectors might not include one or more of such characteristic limitations.  That is to say, to the extent that the variously claimed “‘connector” might not include the same characteristic limitations, and to the extent that the specification does not reasonably inform those of ordinary skill in the art as to how the “connector” may be different, the exact scope of the claims is unclear.
Further regarding the claims 11 and 13, the reference to a “universal serial bus compliant cord reel apparatus,” and/or a “universal serial bus compliant cable assembly” renders the claims indefinite for essentially the same reasons as noted with regard to the claims referring to “universal serial bus compliant connector”.  The claims 12 and 14 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This reissue application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Reissue applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. §§ 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yang [US 2006/0261203 A1] in view of Horan et al. [US 2010/0258333 A1; hereinafter “Horan”] and Court Authority “Boesch4”.
Referring to claim 1, Yang discloses a universal serial bus cord reel apparatus (i.e., cable winding mechanism 100 for USB protocol in Fig. 1; See ¶ [0017]) comprising:
a cable (i.e., cable 110 of Fig. 1);
a universal serial bus connector at each end of the cable (i.e., terminals 111 in Figs. 1 and 3; See ¶ [0017], wherein, it states that said terminals can be USB type of connector);
a housing (i.e., housing including an upper housing 130 and a lower housing 140 in Fig. 1);
a reel (i.e., rotator 120 of Figs. 1-2) attached to and rotatable with respect to the housing for accepting the cable (See ¶¶ [0018]-[0019]);
a ratchet (i.e., protrusions 123 in Fig. 3) attached to the housing for selectively restraining rotation of the reel (See ¶ [0021])
whereby the cable (i.e., said cable) may be maintained in an extended position, or retracted and wound on the reel (See Figs. 6-8 and ¶¶ [0023]-[0024]).
Yang does not expressly teach the cable comprising a) first and second data wires adjacent to each other, and twisted around each other at approximately four twists per inch; b) a first braided shield surrounding the first and second data wires to prevent electromagnetic or radio frequency interference; c) two or more additional conductors adjacent to the shield surrounding the first and second data wires, the additional wires being twisted about the shield at approximately two twists per inch; d) an electrical insulator cover enclosing the additional conductors and first and second data wires; and e) a second shield enclosing the electrical insulator cover; whereby the cable has an impedance of approximately 90 ohms.
Horan discloses a cable (i.e., mixed construction raw double-coax cable 800 in Fig. 8) comprising
a) first and second data wires adjacent to each other (e.g., USB 3.0 super speed data signals S0+ and S0- within wire bundle 816 in Fig. 8; See ¶ [0089]), and twisted around each other (e.g., shielded twisted pair (STP) signal wires; See ¶¶ [0040]-[0041], ¶ [0043], and page 5, claim 12);
b) a first braided shield (i.e., braided concentric inner conductive layer 806 of Fig. 8; See ¶ [0089]) surrounding the first and second data wires (See page 5, claim 7) to prevent electromagnetic or radio frequency interference (See ¶ [0091]; in fact, said braided concentric inner conductive layer is for electromagnetic shielding);
c) two or more additional conductors (i.e., one or more ground wires 812 in Fig. 8) adjacent to the shield surrounding the first and second data wires (i.e., said ground wires GWs 812 are adjacent to said concentric inner conductive layer 806 in Fig. 8);
d) an electrical insulator cover (i.e., insulating layer between outer and inner conductive layers 804, 806 in Fig. 8) enclosing the additional conductors and first and second data wires (i.e., said insulating layer encloses said ground wires and wire bundles in Fig. 8); and
e) a second shield (i.e., braided concentric outer conductive layer 804 of Fig. 8; See ¶ [0089] and page 5, claim 7) enclosing the electrical insulator cover (i.e., said outer conductive layer encloses said insulating layer in Fig. 8);
whereby the cable (i.e., said mixed construction raw double-coax cable) has an impedance (i.e., controllable impedance using drain wires; See ¶ [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted said cable (i.e., high speed data cable with shield connection), as disclosed by Horan, for said cable, as disclosed by Yang, for the advantage of providing an improved high speed cable with shield connection (See Horan, ¶¶ [0092]-[0094]).
Yang, as modified by Horan, does not expressly teach that said first and second data wires are twisted around each other at approximately four twists per inch; the additional wires are twisted about the shield at approximately two twists per inch; and the impedance is approximately 90 ohms.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set up the approximately four twists per inch for first and second data wires and two twists per inch for additional wires and the impedance in a value of approximately 90 ohms, since they have been held that discovering their optimum values of respective result effective variables involve only routine skills in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  For example, a reference “Kenny et al.5,” at least provides an evidence that it is known in the art to optimally configure the twists per inch so as to optimize the performance of the twisted pair cables (See Kenny, Abstract), and a reference “Lum et al.6,” at least, provides an evidence that it is known in the art to optimally configure the impedance of cable (i.e., differential between USB data lines) so as to be 90 ohms (See Lum et al. at ¶ [0012]).

Referring to claim 2, Yang discloses a universal serial bus cord reel apparatus (i.e., cable winding mechanism 100 for USB protocol in Fig. 1; See ¶ [0017]) comprising:
a cable (i.e., cable 110 of Fig. 1);
a universal serial bus connector at each end of the cable (i.e., terminals 111 in Figs. 1 and 3; See ¶ [0017], wherein, it states that said terminals can be USB type of connector);
a housing (i.e., housing including an upper housing 130 and a lower housing 140 in Fig. 1);
a reel (i.e., rotator 120 of Figs. 1-2) attached to and rotatable with respect to the housing for accepting the cable (See ¶¶ [0018]-[0019]);
a ratchet (i.e., protrusions 123 in Fig. 3) attached to the housing for selectively restraining rotation of the reel (See ¶ [0021])
whereby the cable (i.e., said cable) may be maintained in an extended position, or retracted and wound on the reel (See Figs. 6-8 and ¶¶ [0023]-[0024]).
Yang does not expressly teach the cable comprising a) first and second data wires adjacent to each other, and twisted around each other at approximately four twists per inch; b) two or more additional conductors adjacent to the shield surrounding the first and second data wires, the additional wires being twisted about the shield at approximately two twists per inch; c) an electrical insulator cover enclosing the additional conductors and first and second data wires; and d) a second shield enclosing the electrical insulator cover; whereby the cable has an impedance of approximately 90 ohms.
Horan discloses a cable (i.e., mixed construction raw double-coax cable 800 in Fig. 8) comprising
a) first and second data wires adjacent to each other (e.g., USB 3.0 super speed data signals S0+ and S0- within wire bundle 816 in Fig. 8; See ¶ [0089]), and twisted around each other (e.g., shielded twisted pair (STP) signal wires; See ¶¶ [0040]-[0041], ¶ [0043], and page 5, claim 12);
b) two or more additional conductors (i.e., one or more ground wires 812 in Fig. 8) adjacent to the shield surrounding the first and second data wires (i.e., said ground wires GWs 812 are adjacent to said concentric inner conductive layer 806 in Fig. 8);
c) an electrical insulator cover (i.e., insulating layer between outer and inner conductive layers 804, 806 in Fig. 8) enclosing the additional conductors and first and second data wires (i.e., said insulating layer encloses said ground wires and wire bundles in Fig. 8); and
d) a second shield (i.e., braided concentric outer conductive layer 804 of Fig. 8; See ¶ [0089] and page 5, claim 7) enclosing the electrical insulator cover (i.e., said outer conductive layer encloses said insulating layer in Fig. 8);
whereby the cable (i.e., said mixed construction raw double-coax cable) has an impedance (i.e., controllable impedance using drain wires; See ¶ [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted said cable (i.e., high speed data cable with shield connection), as disclosed by Horan, for said cable, as disclosed by Yang, for the advantage of providing an improved high speed cable with shield connection (See Horan, ¶¶ [0092]-[0094]).
Yang, as modified by Horan, does not expressly teach that said first and second data wires are twisted around each other at approximately four twists per inch; the additional wires are twisted about the shield at approximately two twists per inch; and the impedance is approximately 90 ohms.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set up the approximately four twists per inch for first and second data wires and two twists per inch for additional wires and the impedance in a value of approximately 90 ohms, since they have been held that discovering their optimum values of respective result effective variables involve only routine skills in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  For example, a reference “Kenny et al.,” at least provides an evidence that it is known in the art to optimally configure the twists per inch so as to optimize the performance of the twisted pair cables (See Kenny, Abstract), and a reference “Lum et al.,” at least, provides an evidence that it is known in the art to optimally configure the impedance of cable (i.e., differential between USB data lines) so as to be 90 ohms (See Lum et al. at ¶ [0012]).

Claims 3, 5, 7-9, and 11 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yang [US 2006/0261203 A1] in view of Horan [US 2010/0258333 A1].
Referring to claim 3, Yang discloses a cord reel apparatus (i.e., cable winding mechanism 100 for USB protocol in Fig. 1; See ¶ [0017]) comprising:
a cable assembly (i.e., cable 110 of Fig. 1);
a connector (i.e., terminal 111 in Fig. 1) at each end of the cable assembly (See ¶ [0017]);
a housing (i.e., housing including an upper housing 130 and a lower housing 140 in Fig. 1);
a retractable reel (i.e., rotator 120 of Figs. 1-2) attached to and rotatable with respect to the housing for accepting the cable assembly (See ¶¶ [0018]-[0019]).
Yang does not expressly teach a cable comprising: a) first and second data wires adjacent to each other, and twisted around each other at a lay of multiple twists per inch; b) two or more additional conductors adjacent the first and second data wires; c) an electrical shield enclosing the additional conductors and first and second data wires; wherein the electrical shield has sufficient coverage to reduce electromagnetic interference to the first and second data wires.
Horan discloses a cable (i.e., mixed construction raw double-coax cable 800 in Fig. 8) comprising
a) first and second data wires adjacent to each other (e.g., USB 3.0 super speed data signals S0+ and S0- within wire bundle 816 in Fig. 8; See ¶ [0089]), and twisted around each other at a lay of multiple twists per inch (e.g., shielded twisted pair (STP) signal wires; See ¶¶ [0040]-[0041], ¶ [0043], and page 5, claim 12);
b) two or more additional conductors (i.e., one or more ground wires 812 in Fig. 8) adjacent the first and second data wires (i.e., said ground wires GWs 812 are adjacent to said USB 3.0 super speed data signals S0+ and S0- within wire bundle 816 in Fig. 8);
c) an electrical shield (i.e., concentric inner conductive layer 806 of Fig. 8; See ¶ [0089]) enclosing the additional conductors (i.e., said ground wires GWs) and first and second data wires (i.e., said data signals S0+ and S0-; See Fig. 8);
wherein the electrical shield (i.e., said concentric inner conductive layer) has sufficient coverage (i.e., completely surrounding the wires by a braid as well as a foil; See ¶ [0089]) to reduce electromagnetic interference to the first and second wires (See ¶ [0091]; in fact, said braided concentric inner conductive layer is for electromagnetic shielding).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said cable (i.e., high speed data cable with shield connection), as disclosed by Horan, in said cable assembly, as disclosed by Yang, for the advantage of providing an improved high speed cable with shield connection (See Horan, ¶¶ [0092]-[0094]).

Referring to claim 5, Yang, as modified by Horan, teaches that
the cable assembly (i.e., cable 110 of Fig. 1; Yang) has a nominal impedance sufficient (e.g., 50 ohms) for the operation of electronic devices and data components (See Horan, ¶ [0079]).  

Referring to claim 7, Yang teaches that
the connector (i.e., terminal 111 in Fig. 1) is a Universal Serial Bus compliant connector (See ¶ [0017]).

Referring to claim 8, Yang teaches that
the retractable reel (i.e., rotator 120 of Figs. 1-2) is a self-retracting reel (i.e., retracting the pulled cable back into the housing; See ¶ [0022]).

Referring to claim 9, Yang teaches
a locking mechanism (i.e., stopper 160 in Figs. 1-2) for selectively restraining rotation of the reel (i.e., rotator 120 of Figs. 1-2)
whereby the cable may be maintained in an extended position, or retracted and rewound on the retractable reel (See ¶¶ [0021]-[0024]).

Referring to claim 11, Yang discloses a universal serial bus compliant cord reel apparatus (i.e., cable winding mechanism 100 for USB protocol in Fig. 1; See ¶ [0017]) comprising:
a universal serial bus compliant cable assembly (i.e., cable 110 of Fig. 1; See ¶ [0017]);
a universal serial bus compliant connector (i.e., terminal 111 in Fig. 1) at each end of the cable assembly (See ¶ [0017]);
a housing (i.e., housing including an upper housing 130 and a lower housing 140 in Fig. 1); and
a retractable reel (i.e., rotator 120 of Figs. 1-2) attached to and rotatable with respect to the housing for accepting the cable assembly (See ¶¶ [0018]-[0019]).
Yang does not expressly teach a cable comprising: a) first and second data wires adjacent to each other, and twisted around each other; b) two or more additional conductors adjacent the first and second data wires; c) an electrical shield enclosing the additional conductors and first and second data wires; wherein the electrical shield has sufficient coverage to reduce electromagnetic interference.
Horan discloses a cable (i.e., mixed construction raw double-coax cable 800 in Fig. 8) comprising
a) first and second data wires adjacent to each other (e.g., USB 3.0 super speed data signals S0+ and S0- within wire bundle 816 in Fig. 8; See ¶ [0089]), and twisted around each other (e.g., shielded twisted pair (STP) signal wires; See ¶¶ [0040]-[0041], ¶ [0043], and page 5, claim 12);
b) two or more additional conductors (i.e., one or more ground wires 812 in Fig. 8) adjacent the first and second data wires (i.e., said ground wires GWs 812 are adjacent to said USB 3.0 super speed data signals S0+ and S0- within wire bundle 816 in Fig. 8);
c) an electrical shield (i.e., concentric inner conductive layer 806 of Fig. 8; See ¶ [0089]) enclosing the additional conductors (i.e., said ground wires GWs) and first and second data wires (i.e., said data signals S0+ and S0-; See Fig. 8);
wherein the electrical shield (i.e., said concentric inner conductive layer) has sufficient coverage (i.e., completely surrounding the wires by a braid as well as a foil; See ¶ [0089]) to reduce electromagnetic interference to the first and second wires (See ¶ [0091]; in fact, said braided concentric inner conductive layer is for electromagnetic shielding).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said cable (i.e., high speed data cable with shield connection), as disclosed by Horan, in said cable assembly, as disclosed by Yang, for the advantage of providing an improved high speed cable with shield connection (See Horan, ¶¶ [0092]-[0094]).
Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yang [US 2006/0261203 A1] in view of Horan [US 2010/0258333 A1] as applied to claims 3, 5, 7-9, and 11 above, and further in view of Barbera [US 5,110,999 A].
Referring to claims 4 and 12, Yang, as modified by Horan, discloses all the limitations of the respective claims 4 and 12 except that does not expressly teach the additional conductors being twisted about the first and second data wires.
	Barbera discloses a cable (i.e., electrical power cable 10 in Fig. 1), wherein
additional conductors (i.e., drain wires 17-19 in Figs. 1-3) are twisted about first and second data wires (i.e., bundles of insulated wires 15 and 16 in Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the cable making method (i.e., helically twisted grouped pair of conductor bundles), as disclosed by Barbera, for making the cable (i.e., mixed construction raw double-coax cable), as disclosed by Yang, as modified by Horan, such that said additional conductors (i.e., one or more ground wires) are twisted about said first and second data wires (i.e., wire bundle), for the advantage of permitting the cable to flex equally in all directions without sustaining kinks and altering the internal structure and placement of the wires and conductors (See Barbera, col. 3, lines 54-58).

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yang [US 2006/0261203 A1] in view of Horan [US 2010/0258333 A1] as applied to claims 3, 5, 7-9, and 11 above, and further in view of Court Authority “Boesch”.
Referring to claim 6, Yang, as modified by Horan, discloses all the limitations of the claim 6 except that does not expressly teach the cable assembly having a nominal impedance of approximately 90 ohms.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set up the impedance in a value of approximately 90 ohms, since it has been held that discovering its optimum value of result effective variable involve only routine skills in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  For example, a reference “Lum et al.,” at least, provides an evidence that it is known in the art to optimally configure the impedance of cable (i.e., differential between USB data lines) so as to be 90 ohms (See Lum et al. at ¶ [0012]).

Referring to claim 10, Yang, as modified by Horan, discloses all the limitations of the claim 10 except that does not expressly teach the first and second data wires twisted around each other at a lay of approximately four twists per inch.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set up the approximately four twists per inch for first and second data wires, since it has been held that discovering its optimum value of result effective variable involve only routine skills in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  For example, a reference “Kenny et al.,” at least provides an evidence that it is known in the art to optimally configure the twists per inch so as to optimize the performance of the twisted pair cables (See Kenny, Abstract).

Claim 13 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yang [US 2006/0261203 A1] in view of Nakamura et al. [JP 2002-216550 A; hereinafter “Nakamura”] and Court Authority “Boesch”.
Referring to claim 13, Yang discloses a universal serial bus compliant cord reel apparatus (i.e., cable winding mechanism 100 for USB protocol in Fig. 1; See ¶ [0017]) comprising:
a cable assembly (i.e., cable 110 of Fig. 1);
a universal serial bus compliant connector (i.e., terminal 111 in Fig. 1) at each end of the cable assembly (See ¶ [0017]);
a housing (i.e., housing including an upper housing 130 and a lower housing 140 in Fig. 1);
a reel (i.e., rotator 120 of Figs. 1-2) attached to and rotatable with respect to the housing for accepting the cable assembly (See ¶¶ [0018]-[0019]);
a ratchet (i.e., protrusions 123 in Fig. 3) attached to the housing for selectively restraining rotation of the reel (See ¶ [0021])
whereby the cable assembly (i.e., said cable) may be maintained in an extended position, or retracted and wound on the reel (See Figs. 6-8 and ¶¶ [0023]-[0024]).
Yang does not expressly teach the cable comprising a) first and second data wires adjacent to each other, and twisted around each other at approximately four twists per inch; b) a first shield surrounding the first and second data wires to prevent electromagnetic or radio frequency interference; c) two or more additional conductors adjacent to the first and second data wires, d) a second shield enclosing the additional conductors and first and second data wires; and e) a third shield enclosing the second shield; wherein the second and third shields reduce electromagnetic interference to the first and second data wires.
Nakamura discloses a cable (i.e., broadband composite shield cable 1 in Fig. 1) comprising
a) first and second data wires (i.e., signal wires 2 in Fig. 1) adjacent to each other, and twisted around each other (i.e., said signal wires comprises plural pairs of twisted signal wires; See (57) [Overview] - Solution at cover page);
b) a first shield (i.e., signal wire  shield 5 in Fig. 1) surrounding the first and second data wires (i.e., said signal wires comprises plural pairs of twisted signal wires provided with said shield for signal wires) to prevent electromagnetic or radio frequency interference (i.e., reducing the deterioration of signal line; See ¶ [0004]);
c) two or more additional conductors (e.g., thin diameter insulated power supply line 3 in Fig. 1) adjacent to the first and second data wires (See Fig. 1),
d) a second shield (i.e., peripheral shield-1 7 of Fig. 1) enclosing the additional conductors and first and second data wires (See Fig. 1); and
e) a third shield (i.e., peripheral shield-2 8 of Fig. 1) enclosing the second shield (i.e., said peripheral shield-2 encloses said peripheral shield-1 in Fig. 1);
wherein the second and third shields reduce electromagnetic interference to the first and second data wires (i.e., said shield for reducing electromagnetic interferences; See (57) [Overview] - Problem to be solved at cover page).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said cable (i.e., broadband composite shield cable), as disclosed by Nakamura, in said cable assembly, as disclosed by Yang, for the advantage of providing a broadband high-speed communication on thin cable (See Nakamura, ¶ [0009] - Effect of the Invention).
Yang, as modified by Nakamura, does not expressly teach that said first and second data wires are twisted around each other at approximately four twists per inch.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set up the approximately four twists per inch for first and second data wires, since it has been held that discovering its optimum value of result effective variable involve only routine skills in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  For example, a reference “Kenny et al.,” at least provides an evidence that it is known in the art to optimally configure the twists per inch so as to optimize the performance of the twisted pair cables (See Kenny, Abstract).

Claim 14 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yang [US 2006/0261203 A1] in view of in view of Nakamura [JP 2002-216550 A] and Court Authority “Boesch” as applied to claim 13 above, and further in view of Barbera [US 5,110,999 A].
Referring to claim 14, Yang, as modified by Nakamura and Court Authority “Boesch”, discloses all the limitations of the claim 14 except that does not expressly teach the additional conductors and the twisted first and second data wires are twisted about one another.
	Barbera discloses a cable (i.e., electrical power cable 10 in Fig. 1), wherein
additional conductors (i.e., drain wires 17-19 in Figs. 1-3) and twisted first and second data wires (i.e., bundles of insulated wires 15 and 16 in Figs. 1-3) are twisted about one another (See Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the cable making method (i.e., helically twisted grouped pair of conductor bundles), as disclosed by Barbera, for making the cable (i.e., broadband composite shield cable), as disclosed by Yang, as modified by Nakamura, such that said additional conductors (i.e., thin diameter insulated power supply line) and said first and second data wires (i.e., signal wires) are twisted about one another, for the advantage of permitting the cable to flex equally in all directions without sustaining kinks and altering the internal structure and placement of the wires and conductors (See Barbera, col. 3, lines 54-58).

Claims 15-17 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Yang [US 2006/0261203 A1] in view of Horan et al. [US 2010/0258333 A1] and Court Authority “Boesch7”.
Referring to claim 15, Yang discloses a cord reel apparatus (i.e., cable winding mechanism 100 for USB protocol in Fig. 1; See ¶ [0017]) comprising:
a cable assembly (i.e., cable 110 of Fig. 1);
a connector at each end of the cable assembly (i.e., terminals 111 in Figs. 1 and 3; See ¶ [0017], wherein, it states that said terminals can be USB type of connector);
a housing (i.e., housing including an upper housing 130 and a lower housing 140 in Fig. 1); and
a retractable reel (i.e., rotator 120 of Figs. 1-2) attached to and rotatable with respect to the housing for accepting the cable assembly (See ¶¶ [0018]-[0019]).
Yang does not expressly teach the cable assembly comprising a) first and second data wires adjacent to each other, and twisted around each other at approximately four twists per inch; b) two or more additional conductors twisted around the first and second data wires; c) a shield enclosing the additional conductors and first and second data wires; whereby the first and second data wires of the cable assembly have an impedance of approximately 90 ohms.
Horan discloses a cable assembly (i.e., mixed construction raw double-coax cable 800 in Fig. 8) comprising
a) first and second data wires adjacent to each other (e.g., USB 3.0 super speed data signals S0+ and S0- within wire bundle 816 in Fig. 8; See ¶ [0089]), and twisted around each other (e.g., shielded twisted pair (STP) signal wires; See ¶¶ [0040]-[0041], ¶ [0043], and page 5, claim 12);
b) two or more additional conductors (i.e., one or more ground wires 812 in Fig. 8) twisted around the first and second data wires (i.e., said ground wires GWs 812 are adjacent to said concentric inner conductive layer 806 in Fig. 8);
c) an shield (i.e., concentric outer conductive layer 804 of Fig. 8; See ¶ [0089] and page 5, claim 7) enclosing the additional conductors (i.e., said ground wires GWs) and first and second data wires (i.e., said data signals S0+ and S0-; See Fig. 8);
whereby the first and second data wires of the cable assembly (i.e., said mixed construction raw double-coax cable) have an impedance (i.e., controllable impedance using drain wires; See ¶ [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted said cable assembly (i.e., high speed data cable with shield connection), as disclosed by Horan, for said cable assembly, as disclosed by Yang, for the advantage of providing an improved high speed cable with shield connection (See Horan, ¶¶ [0092]-[0094]).
Yang, as modified by Horan, does not expressly teach that said first and second data wires are twisted around each other at approximately four twists per inch; and the impedance is approximately 90 ohms.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have set up the approximately four twists per inch for first and second data wires and the impedance in a value of approximately 90 ohms, since they have been held that discovering their optimum values of respective result effective variables involve only routine skills in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  For example, a reference “Kenny et al.,” at least provides an evidence that it is known in the art to optimally configure the twists per inch so as to optimize the performance of the twisted pair cables (See Kenny, Abstract), and a reference “Lum et al.,” at least, provides an evidence that it is known in the art to optimally configure the impedance of cable (i.e., differential between USB data lines) so as to be 90 ohms (See Lum et al. at ¶ [0012]).

Referring to claim 16, Horan teaches
a first braided shield (i.e., braided concentric inner conductive layer 806 of Fig. 8; See ¶ [0089]) surrounding the first and second data wires (See page 5, claim 7) to prevent electromagnetic or radio frequency interference (See ¶ [0091]; in fact, said braided concentric inner conductive layer is for electromagnetic shielding).

Referring to claim 17, Yang teaches
at least one connector of the connector at each end of the cable assembly (i.e., terminal 111 in Fig. 1) is USB compliant (See ¶ [0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burke et al. [US 2007/0262185 A1] disclose adjustable length cabling system.
Burke [US 2007/0074891 A1] discloses flexible and lightweight seat-to-seat cabin cable system and method of manufacturing same.
Wu [US 2009/0140093 A1] discloses cable winding mechanism with reduced friction.
Wilkes [US 7,039,765 B1] disclose techniques for cache memory management using reading and writing operations.
Decrock et al. [EP 2 086 057 A1] disclose shielded USB connector system.
Yang [US 2007/0141873 A1] discloses USB cable unit and electronic device using the same.
Williams et al. [US 2003/0132022 A1] disclose communications cable and method for making same.
Carlton [US 2003/0056036 A1] discloses apparatus and method for testing universal serial bus communication.
Wailing et al. [US 5,424,491 A] disclose telecommunications cable.
Clark [US 2005/0056454 A1] discloses skew adjusted data cable.
Friesen et al. [US 5,952,607 A] disclose local area network cabling arrangement.
The Examiner refers to Nakamura et al. [JP 2002-216550 A] reference as a prior art for the claim rejection(s) in the instant Office action, and it is referred to the original copy of foreign reference in foreign language (i.e., Japanese). The Examiner attaches a machine translated copy of the reference for the convenience of the reissue applicant.  However, the Examiner cautions the reissue applicant that the Office is not responsible for any erroneous interpretation resulting from inaccuracies between the original foreign language reference and the machine translation of the reference, as the machine translation may not reflect the original precisely.

A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571)272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Non-Bauman type continuation reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982); See Filing Receipts issued on 1/13/2020 and 4/17/2020.
        2 https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf
        3 https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf
        4 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
        5 Kenny et al. [US 6,153,826 A] “Optimizing LAN Cable Performance”
        6 Lum et al. [US 2006/0236003 A1] “System and Methods for controlling rise and fill times of USB signals”
        7 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)